Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 1 of 10 PageID #: 39316




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION



 ZURICH AMERICAN INSURANCE
 COMPANY,                                   Case No. 4:16-CV-00429 ERW

             Plaintiff,
                                            DEFENDANT/COUNTER-CLAIMANT
       vs.                                  FLUOR’S BRIEF IN SUPPORT OF
                                            STATEMENT OF FEES INCURRED AS
 FLUOR CORPORATION, HARTFORD                A RESULT OF PLAINTIFF/COUNTER-
 ACCIDENT & INDEMNITY COMPANY, AND          CLAIM DEFENDANT ZURICH’S
 DOES 1 THROUGH 100,                        SANCTIONABLE CONDUCT

             Zurich.


 AND RELATED COUNTERCLAIMS AND
 CROSS-CLAIMS
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 2 of 10 PageID #: 39317




 I.     INTRODUCTION

        The Court’s February 18, 2021 Order stated:

                The Court invites Fluor to submit its claims for financial damages
                caused by Zurich’s behavior. Fluor shall submit to the Court an
                itemized list of the attorneys’ fees and costs incurred in seeking all
                discovery denied by Zurich . . . exclud[ing] those previously
                awarded by the Court on July 26, 2019, pursuant to Fluor’s First
                Motion for Sanctions.

 Dkt. 503 (“Order”) at 20. Accordingly, Fluor respectfully submits its statement demonstrating

 the fees and costs incurred seeking discovery after the first sanctions award. See Declaration of

 Brook Roberts (“Roberts Decl.”), Ex. 1.

        At the outset, Fluor notes that it is difficult to pinpoint the precise attorneys’ fees and

 costs incurred as a result of Zurich’s conduct. It is now clear that everything Zurich has done to

 undermine the litigation process was in furtherance of a wrongful scheme to conceal evidence

 that began in 2010. Nevertheless, Zurich had several chances to reform that may have mitigated

 some of the harm caused. For example, had Zurich’s primary representative Bradley Rausa and

 more senior executives not hidden claims-handling evidence on Zurich’s secret shared drive, the

 truth about Zurich’s conduct would have been revealed in response to Fluor’s original August

 2016 document requests. Similarly, had Zurich not wrongfully withheld as “privileged” the

 smoking gun evidence of its having inadequate reserves and no settlement authority for the

 November 2010 mediation, Fluor could have focused this case on the right issues back in 2017.

 Fluor could have foregone the expense of many depositions, and more effectively cross-

 examined other Zurich deponents with the true evidence of Zurich’s conduct. This litigation

 would have taken a different course and, in all probability, would have been concluded by the

 October 30, 2018 trial date set by the Court in its second case management order. See Dkt. 71.

        We will never know the full extent to which Zurich’s longstanding plot to hide damaging

 information from the “prying eyes” of its insureds (Zurich’s phrase) has compromised this
                                                   1
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 3 of 10 PageID #: 39318




 litigation and prejudiced Fluor’s right to a full and fair trial.1 No award of attorneys’ fees at this

 point can cure the harm caused. However, if Zurich had simply abided by this Court’s orders,

 Fluor at a minimum could have avoided the last two years of attorneys’ fees and costs spent

 battling to uncover the evidence Zurich concealed and trying to prepare its case for trial. The last

 two years involved multiple discovery battles, reviews of previously withheld documents, re-

 reviews of document productions and past depositions in light of the new evidence, second

 depositions of several Zurich deponents, the sanctions briefing, and revised trial preparation

 plans. In total, Fluor paid more than $15 million in fees and costs in that period. These amounts

 could have been substantially, and perhaps entirely, avoided if Zurich’s management had

 reformed its conduct after the first sanctions order issued.2

 II.      DISCUSSION OF FEES AND COSTS SINCE THE FEBRUARY 26, 2019
          SANCTIONS ORDER

          Below, Fluor briefly summarizes its discovery efforts required since the February 2019

 sanctions order. The detailed time entries will be provided in camera to the Court since they

 would reveal privileged material and strategic work product to Zurich. If the Court so directs,

 Fluor will provide to Zurich a copy of its statement redacting the narrative descriptions.




 1
       As the Court’s Order noted, Zurich’s conduct toward Fluor is not an isolated instance of
       failing to comply with its obligations. It reflects a purposeful intent to deceive and conceal
       that can impact any policyholder it insures. Because Zurich is part of a highly regulated
       business serving the public interest in this State and elsewhere, the effects of its attack on the
       integrity of the judicial system extend well beyond Fluor.
 2
       This Court has the inherent authority to “fashion an appropriate sanction for conduct which
       abuses the judicial process,” including an award of Fluor’s full attorneys’ fees and costs it
       paid to litigate Zurich’s disregard of the Court’s orders and its bad faith conduct. See
       Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991). Where a party’s abuses are frequent
       and severe, a Court is warranted in awarding as a sanction the full amount of attorneys’ fees
       incurred by the other side. Id. at 55 (holding that a district court was within its discretion to
       assess the entirety of respondent’s attorneys’ fees as a sanction for petitioner’s bad faith).

                                                     2
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 4 of 10 PageID #: 39319




        A.       February 26, 2019 to the June 10, 2019 Second Sanctions Motion

        After the February 26, 2019 order, Fluor worked to ensure Zurich complied with its

 discovery obligations and this Court’s prior orders. Fluor’s efforts uncovered even more

 wrongdoing, leading Fluor to file a second sanctions motion in June 2019. Fluor did all of this

 while pressing forward to the new February 3, 2020 trial date the Court set in its Fourth

 Amended Case Management Order, a date which was delayed in large part due to Zurich’s

 repeated failures to provide required discovery. See Dkt. No. 201. The specific work Fluor

 undertook during this period included:

             •   Reviewed Zurich’s documents for compliance with the Court’s orders and for trial
                 preparation.

             •   Detected deficiencies in productions, drafted meet and confer correspondence and
                 held teleconferences regarding Zurich’s failure to produce all documents
                 responsive to the Court’s orders.

             •   Contested Zurich’s multiple unsuccessful attempts to “claw back” documents the
                 Court ordered produced.

             •   Drafted meet and confer correspondence and held teleconferences over Fluor’s
                 request for an in camera review of Zurich’s claim summary reports, claim notes,
                 and reserves.

             •   Drafted meet and confer correspondence and held teleconferences over Zurich’s
                 failure to produce reinsurance documents and claim guidelines.

             •   Drafted meet and confer correspondence and held teleconferences over the use of
                 Bradley Rausa’s 2016 deposition transcript.

             •   Filed a fee submission brief in response to the Court’s February 2019 first
                 sanctions order.3

             •   Took four additional depositions of Zurich personnel, including Bradley Rausa
                 and his supervisor, Andrew Marthaler, based on the withheld documents.

             •   Filed the June 2019 sanctions motion and related papers.



 3
     Fluor’s prior statement of fees incurred after the First Sanctions Order encompassed only
     fees incurred through the first sanctions hearing date: February 7, 2019.
                                                   3
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 5 of 10 PageID #: 39320




          Fluor estimates it paid fees and costs of $1,596,138.62 for this work. During this period,

 Fluor also researched, drafted and filed a motion for summary judgment and a motion to dismiss,

 opposed Zurich’s motion for summary judgment, defended two depositions of Fluor personnel,

 and prepared for trial. All told, Fluor incurred $3,397,256.17 in attorneys’ fees and costs during

 this time.

          B.       June 11, 2019 to August 31, 2019 — After the Second Sanctions Motion

          Fluor filed its second sanctions motion on June 10, 2019. In the months that followed,

 Fluor pursued Doe Run for the discovery Zurich failed to produce, continued to review Zurich’s

 document productions for compliance with the Court’s orders, filed multiple briefs related to the

 sanctions motions, argued the second sanctions motion, and met and conferred with Zurich

 regarding the Court’s August 2019 sanctions order, all the while preparing for a February 2020

 trial.

          The specific work Fluor undertook during this period included:

               •   Filed briefing regarding Zurich’s failure to respond to the motion for sanctions on
                   the agreed-upon schedule and held a teleconference with the Court regarding the
                   same.

               •   Traveled to Missouri for the motion for sanctions hearing.

               •   Filed supplemental briefing regarding the second sanctions motion per the Court’s
                   direction.

               •   Filed responsive papers to Zurich’s request for clarification following the Court’s
                   second sanctions order.

               •   Deposed Bradley Rausa’s predecessor, Matthew Porten.

               •   Met and conferred with Zurich, filed a joint submission to the Court, and held a
                   teleconference with the Court over Zurich’s objections to Fluor’s 30(b)(6)
                   deposition topics.

          Fluor estimates it paid fees and costs of $1,210,892.51 for this work. During this period,

 Fluor also drafted and filed responsive pleadings to its motion for summary judgment and motion

                                                    4
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 6 of 10 PageID #: 39321




 to dismiss, orally argued its dispositive motions, defended four depositions, and prepared for

 trial. Collectively, Fluor incurred $2,345,859.74 in attorneys’ fees and costs during this time.

        C.       September 1, 2019 to November 12, 2019 — Uncovering Zurich’s Secret
                 Shared Drive

        Zurich produced over 800,000 pages of documents following the Court’s August 31,

 2019 sanctions order, an amount ten times its entire previous document production. During this

 review, Fluor uncovered both critical new evidence supporting its bad faith failure to settle claim

 and further indicia of Zurich concealing and withholding responsive documents. Among the

 discoveries from this process was the single page buried in unrelated files that ultimately

 revealed Zurich’s secret shared drive.

        The specific work Fluor undertook during this period included:

             •   Reviewed all of Zurich’s 800,000 page production, cross-referencing its
                 production against Zurich’s over 2,700 privilege log entries and various Zurich
                 declarations to determine whether Zurich complied with the Court’s orders.

             •   Drafted meet and confer correspondence regarding Zurich’s inadequate
                 productions in response to the Court’s second sanctions order.

             •   Drafted meet and confer correspondence regarding discovery of the secret shared
                 drive.

             •   Requested an extension to the trial date through an amended case management
                 order.

             •   Investigated and evaluated the new evidence obtained from Zurich’s tardy
                 productions.

             •   Met and conferred with Zurich and counsel for Doe Run regarding additional
                 depositions.

        Fluor estimates it paid fees and costs of $873,163.35 for this work. During this period,

 Fluor incurred a total of $1,042,160.39 in attorneys’ fees and costs.




                                                  5
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 7 of 10 PageID #: 39322




        D.       November 13, 2019 to February 11, 2020 — Reviewing Shared Drive
                 Documents and Filing Third Sanctions Motion

        On November 13, 2019, Zurich produced over 40,000 additional documents from its

 secret shared drive. Fluor reviewed every document Zurich produced, many of which were from

 Zurich witnesses Fluor already deposed and which contradicted those witnesses’ previous

 testimony. Over the next few months, Fluor traveled across the country deposing additional

 Zurich and Doe Run witnesses, reviewed an additional 6,700 pages of documents Zurich

 belatedly produced in January 2020, and drafted its third motion for sanctions.

        The specific work Fluor undertook during this period included:

             •   Completed review of Zurich’s 800,000-page August 2019 production, cross-
                 referencing its production against Zurich’s 2,700 privilege log entries and
                 substantive declarations.

             •   Reviewed Zurich’s 40,000-page November 2019 production and 6,700-page
                 January 2020 production, and met and conferred with Zurich regarding the same.

             •   Served supplemental document requests on Zurich based on the new documents.

             •   Met and conferred with Zurich and Doe Run regarding Zurich’s subpoena to third
                 parties for documents, and teleconference hearing with the Court regarding the
                 same.

             •   Deposed nine Zurich and four third-party witnesses throughout the U.S. on the
                 new documents.

             •   Met with expert witnesses on the impact of newly discovered evidence.

             •   Prepared for the May 2020 trial date, incorporating the newly discovered evidence
                 into trial plans.

             •   Filed Fluor’s third motion for sanctions.

        Fluor estimates it paid fees and costs of $2,129,422.80 for this work. During this period,

 Fluor incurred a total of $2,945,066.41 in attorneys’ fees and costs.




                                                  6
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 8 of 10 PageID #: 39323




        E.       February 12, 2020 to December 9, 2020 — The Third Sanctions Motion and
                 Delayed Trial Preparation

        After filing its third motion for sanctions on February 11, 2020, Fluor filed its reply to

 Zurich’s opposition and pressed forward toward the May trial date, until the trial was taken off

 calendar due to the COVID-19 pandemic. Fluor continued to prepare for trial during this time,

 incurring substantial fees and costs long after trial should have commenced had Zurich abided by

 its discovery obligations from the outset of the litigation.

        The specific work Fluor undertook during this period included:

             •   Drafted and filed the reply in support of the third sanctions motion.

             •   Researched impact of trial delays.

             •   Prepared for and argued the third sanctions motion.

        Fluor estimates it paid fees and costs of $1,300,404.04 for this work. During this period,

 Fluor also drafted and filed briefs, statements of fact and declarations related to three motions for

 summary judgment (which included substantial amounts of work concerning the analysis and use

 of evidence uncovered as a result of Zurich’s sanctionable conduct), drafted and filed briefs

 concerning challenges to four experts, analyzed the Court’s summary judgment order, met and

 conferred with Zurich regarding the effects of the summary judgment order on various

 outstanding disputes, prepared for and argued the expert motions, and prepared for trial. All

 told, Fluor incurred a total of $5,680,728.94 in attorneys’ fees and costs during this period.

                                   *               *              *

        From the February 2019 sanctions order through the December 9, 2020 hearing, Fluor

 expended $15,411,071.65 in fees and costs. See Roberts Decl. ¶¶ 6-9 & Ex. 1. That amount

 reflects over 18,900 hours of attorney, expert, and paralegal time. Roberts Decl. ¶ 9. Each time

 entry in Fluor’s Statement of Fees reflects detailed time records identifying the individual, the

 date, and the description of work performed by the attorney, paralegal, or legal support staff
                                                   7
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 9 of 10 PageID #: 39324




 member. In addition, Fluor sets forth the costs incurred during this time period, including the

 amounts paid to Fluor’s experts. See Roberts Decl. ¶¶ 8-9 & Ex. 1. For the amounts billed by

 timekeepers working on the specific tasks set forth in bullet points in each section above, Fluor

 incurred a total of $7,110,021.32. See Roberts Decl. ¶¶ 10-11 & Ex. 2.

 III.   CONCLUSION

        Although the amount incurred is substantial, Zurich should be ordered to fully reimburse

 the fees that Fluor would not have incurred but for Zurich’s willful disregard of the judicial

 process and this Court’s orders, along with such other relief as the Court deems just and proper.



 DATED:      March 19, 2021                        Respectfully Submitted,

                                                    /s/ John T. Ryan
                                                   John T. Ryan # 211899CA
                                                   Brook B. Roberts # 214794CA
                                                   John M. Wilson # 229484CA
                                                   LATHAM & WATKINS LLP
                                                   12670 High Bluff Drive
                                                   San Diego, CA 92130
                                                   858.523.5400 telephone
                                                   858.523.5450 fax
                                                   jake.ryan@lw.com
                                                   brook.roberts@lw.com
                                                   john.wilson@lw.com

                                                   Steven M. Bauer # 135067CA
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street
                                                   Suite 2000
                                                   San Francisco, CA 94111-6538
                                                   415.391.0600 telephone
                                                   415.395.8095 fax
                                                   steven.bauer@lw.com

                                                   ATTORNEYS FOR DEFENDANT/CROSS-
                                                   CLAIMANT FLUOR CORPORATION




                                                  8
Case: 4:16-cv-00429-ERW Doc. #: 505 Filed: 03/19/21 Page: 10 of 10 PageID #: 39325




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 19, 2021, the foregoing was served on all counsel of

 record by ECF and electronic mail.



 DATED:        March 19, 2021              /s/ John T. Ryan
                                          John T. Ryan # 211899CA
                                          Attorney for Defendant Fluor Corporation
                                          Latham & Watkins, LLP
                                          12670 High Bluff Drive
                                          San Diego, CA 92130
                                          Tel: 858.523.5400




                                             9
